773 So. 2d 1240 (2000)
Lawrence MULLINS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-2739.
District Court of Appeal of Florida, Third District.
December 13, 2000.
Lawrence Mullins, in proper person.
*1241 Robert A. Butterworth, Attorney General, and Fredericka Sands, Assistant Attorney General, for respondent.
Before JORGENSON, COPE, and GODERICH, JJ.
PER CURIAM.
We grant the petition for belated appeal of the order denying postconviction relief to defendant-appellant Lawrence Mullins.
On the merits, we affirm. Defendant entered into a plea bargain for an eight-year sentence, which was a downward departure from the 1995 guidelines. Those sentencing guidelines have since been held unconstitutional in Heggs v. State, 759 So. 2d 620 (Fla.2000), and defendant falls within the window period created by that decision.
Defendant concedes that under the 1994 version of the guidelines, the guidelines range is six to ten years, and his sentence falls within it. He argues that since he received a downward departure from the 1995 guidelines, logically he should receive comparable treatment under the 1994 guidelines, or at least a resentencing to the bottom of the 1994 guidelines range.
This argument was rejected in Heggs itself. The Heggs court held "that if a person's sentence imposed under the 1995 guidelines could have been imposed under the 1994 guidelines (without a departure), then that person shall not be entitled to relief under our decision here." Id. at 627 (citations omitted); see Dunenas v. Moore, 762 So. 2d 1007 (Fla. 3d DCA 2000). The order denying postconviction relief is affirmed.
Belated appeal granted; affirmed.